DETAILED ACTION
Examiner acknowledges applicant's remarks dated 10/23/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see, filed 10/23/2020, with respect to office action dated 8/6/2020 have been fully considered and are persuasive.  The rejections of 8/6/2020 have been withdrawn. 

Reason for Allowance
Claims 1-21 are allowed. 
The following is an examiner’s statement of reasons for allowance.  Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims, are allowable. 
The primary reason for allowance of independent claims, the prior art of record, individually or in combination does not teach or fairly suggest a heat detection system in an aircraft heat detection system with a graphene conductor wire inside a housing containing the graphene conductor wire; and a first signal wire connected in electrical communication with the graphene conductor wire, the first signal wire having a length that extends from the graphene conductor wire and from an environment of the aircraft where the graphene conductor wire is positioned.

The closest reasonable prior art reference is Kirkor (2010/0136341) which teaches a carbon composition based temperature sensor using graphene sheet/particles. However, Kirkor does not teach fire or heat detection system using graphene conductor wire encapsulated within a housing and the graphene conductor wire extended in an aircraft.

an aircraft heat detection system with a graphene conductor wire inside a housing containing the graphene conductor wire 
Another closest reasonable prior art reference is Shaw (2008/0030352) which teaches a fire detection system using graphene sheet. However, Shaw does not teach fire or heat detection system using graphene conductor wire encapsulated within a housing and the graphene conductor wire extended in an aircraft.

In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as claimed by the applicant.  Specially, a heat detection system in an aircraft heat detection system with a graphene conductor wire inside a housing containing the graphene conductor wire; and a first signal wire connected in electrical communication with the graphene conductor wire, the first signal wire having a length that extends from the graphene conductor wire and from an environment of the aircraft where the graphene conductor wire is positioned.

Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nasir U. Ahmed/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855